Cohn, J.
(dissenting). As the Special Term correctly pointed out, the written submission to the named arbitrator presented only one question, to wit: “ Was the discharge of Terrence Boyle proper, under the Contract? ” The award of the arbitrator in answer to this one question was imperfectly executed and clearly exceeded his powers. It reads as follows: “ Route-man Boyle should be restored to his job without loss of seniority or any other right under the contract, upon receipt of this decision, except for the forfeiture of two weeks wages, and should be paid back pay for the balance of the time lost.”
In a discussion of the facts preceding his formal award the arbitrator indicated that there had been shown a formal violation of the contract provisions prohibiting unauthorized persons on vehicles and against the use of helpers, but that a penalty of a full discharge might not be warranted because of its harshness, and accordingly he adopted a middle ground and directed reinstatement with a forfeiture of two weeks ’ wages. This, he had no authority to do under the submission.
It is settled law that the power of an arbitrator is confined strictly to the matters submitted to him and if he exceeds his authority the award will be void. (Dodds v. Hakes, 114 N. Y. 260; Matter of Morantz [Berliant], 275 App. Div. 873; Matter of Friedman, 215 App. Div. 130, 138.)
As the arbitrator here exceeded the authority conferred upon him by the written submission and by statute, the award was properly vacated. Accordingly, I dissent and vote to affirm the order vacating the award.
Peck, P. J., Dore and Breitel, JJ., concur in Per Curiam opinion; Cohn, J., dissents and votes to affirm in opinion, in which G-lennon, J., concurs.
Order reversed and the award reinstated, with costs to the appellant. Settle order on notice.